[Cite as Streaker v. Streaker, 2019-Ohio-832.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            MADISON COUNTY




MARK STREAKER,                                    :

        Appellant,                                :      CASE NO. CA2018-05-013

                                                  :            OPINION
    - vs -                                                      3/11/2019
                                                  :

MELISSA STREAKER,                                 :

        Appellee.                                 :



             APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. DRA20180055


Mark Streaker, A708816, Madison Correctional Institution, P.O. Box 740, London, Ohio
43140, appellant, pro se

Melissa Streaker, 253 Lee Lane, Corbin, Kentucky 40701, appellee, pro se



        PIPER, J.

        {¶ 1} Appellant, Mark Streaker, appeals a decision of the Madison County Court of

Common Pleas, Domestic Relations Division, dismissing his divorce complaint.

        {¶ 2} Streaker is currently serving a prison term in the Madison Correctional

Institution. Streaker filed for divorce pro se in the Madison County Court of Common Pleas,

Domestic Relations Division. The court dismissed the complaint for lack of venue, finding
                                                                     Madison CA2018-05-013

that Streaker is a resident of Butler County, Ohio, rather than Madison County. Streaker now

appeals the court's dismissal, raising the following assignment of error:

       {¶ 3} THE TRIAL COURT ABUSED ITS DISCRETION DISMISSING THE

COMPLAINT BASED ON JURISDICTION, VIOLATING THE DUE PROCESS CLAUSE OF

ARTICLE I. SEC 16 OF THE OHIO CONSTITUTION.

       {¶ 4} Streaker argues in his single assignment of error that, because he is currently in

Madison County, the trial court erred by dismissing his divorce complaint for lack of

jurisdiction. Streaker bases his assignment of error on the trial court's dismissal for lack of

jurisdiction even though the trial court did not dismiss his complaint for that reason. Instead,

the trial court determined that venue in Madison County was improper.

       {¶ 5} The record clearly indicates that the trial court dismissed Streaker's complaint

for lack of venue and made no finding it lacked jurisdiction. However, Streaker did not assign

as error that the trial court erred for dismissing his complaint for lack of venue. Streaker

raised no arguments in his brief related to the trial court's actual judgment.

       {¶ 6} Ohio law is well-settled that an appellant on appeal must provide legal

arguments and citations to both legal authority and the record sub judice that substantiate the

alleged error. State v. Trammell, 12th Dist. Butler Nos. CA2016-11-220, CA2016-11-221,

and CA2016-11-222, 2017-Ohio-8198.

       {¶ 7} An appellate court will neither construct assignments of error nor create

arguments on behalf of an appellant because it is not the duty of an Ohio appellate court to

raise arguments for the parties. See In re G.E.S., 9th Dist. Summit No. 23963, 2008-Ohio-

2671, ¶ 53. Moreover, "if an argument exists that can support [an] assignment of error, it is

not this court's duty to root it out." In re Constable, 12th Dist. Clermont Nos. CA2006-08-058

and CA2006-09-067, 2007-Ohio-3346, ¶ 12. "An appellate court is not a performing bear,



                                              -2-
                                                                     Madison CA2018-05-013

required to dance to each and every tune played on an appeal." State v. Wilson, 12th Dist.

Warren No. CA2018-03-022, 2019-Ohio-338, ¶ 27.

       {¶ 8} Because Streaker has failed to present any legal arguments under his

assignment of error specific to the trial court's ruling, we have nothing to review. We

therefore affirm the trial court's dismissal of Streaker's complaint and overrule his assignment

of error.

       {¶ 9} Judgment affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -3-